El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El presente recurso de apelación ha sido interpuesto contra la resolución dictada por la corte inferior en este caso rehu-sando expedir un auto de injunction preliminar contra el de-mandado prohibiéndole continuar usando en su automóvil de servicio público los colores amarillo y negro que el peticio-nario y apelante tiene como distintivo de los suyos, así corno el uniforme de sus chóferes.
Conforme resulta de la prueba, el peticionario, Germán Velez Posada, es dueño de y explota desde el 1942, un negocio de automóviles de alquiler (Taxi Cabs) conocido por el nombre de “De Diego Taxi Cabs”, en el cual emplea veinte vehículos de motor de las marcas “Chevrolet”, “Pontiac” y “Buick” modelos 1940-41, parala transportación de pasajeros mediante paga, dentro de la ciudad de San’ Juan y sus barrios y entre ésta y la ciudad de Río Piedras, teniendo'su oficina principal en la Avenida De Diego Núm. 1, de Santurce. Dichos automó-viles tienen la capota pintada de color amarillo canario y la caja, incluyendo el bonete, el baúl y los tapalodos, pintados de color negro y en las puertas delanteras y sobre el baúl tienen dibujado un emblema o distintivo que consiste de un círculo de 18 pulgadas de diámetro, fondo amarillo que contiene una “V” roja, un pegaso pintado de negro sobre el vértice de dicha letra y los siguientes letreros: “De Diego Taxi Cabs” en la parte superior de la referida “V” y “Teléfonos 233-S y 555 S. J. y 12 R. P.”, en la parte inferior de la misma. Algunos *961de estos vehículos tienen pintado el siguiente rótulo sobre el cristal de la parte delantera: “De Diego Taxi Cabs”, cuyas letras son negras y otro rótulo sobre la tapa del baúl con la misma inscripción. Los chóferes del peticionario usan uni-forme color “kaki” y una gorra color negro con visera del mismo color. Alega el demandante que él ha utilizado el radio, la prensa y programas de juegos de pelota y del Car-naval para anunciar sir negocio, habiendo invertido la suma de $4,500 en dichos anuncios durante el año -1944; que en los anuncios que se trasmiten por la radio, cuyo texto es prepa-rado por el peticionario, se hacen resaltar los colores amarillo y negro de dichos automóviles; y que el peticionario ha re-querido en dos o tres ocasiones al demandado para que deje de usar en su automóvil los colores amarillo y negro a lo que éste se ha negado.
De acuerdo con la prueba, el demandado JBlnrique Márquez es dueño de un automóvil marca “Plymouth” que dedica a la transportación de pasajeros mediante paga dentro de San Juan y sus barrios y Río Piedras y sus barrios, a virtud de certificado de necesidad y conveniencia expedídole por la Co-misión de Servicio Público. El automóvil del demandado es-taba originalmente pintado de negro, pero hace algunos meses lo mandó al mismo taller donde pintan los automóviles del de-mandante para pintarlo de los colores amarillo y negro en la forma siguiente: De amarillo canario la parte superior de la caja, o sea la capota y el baúl, y el resto de la caja, incluyendo el bonete y los tapalados fueron pintados de negro, usando colores idénticos a los usados en los vehículos del demandante. En la parte del frente del automóvil del demandado hay un letrero con letras azules y plateadas que dice: “De Márquez Taxi Cab”, estando la palabra “Cab” colocada debajo de las palabras “De Márquez”, y sobre el cristal trasero va un rótulo que dice “Enrique Márquez” y debajo de dicho cristal se lee la palabra “Taxi” pintada con letras azules y, además, sobre el cristal parabrisas está pintada la frase “De Márquez” con. *962letras azules y adherido el permiso extendido al demandado para entrar a la. base naval de Isla Grande. El demandado guía sn propio automóvil, nsa un uniforme parecido al de los chóferes del demandante, y estaciona sn vehículo en los mis-mos sitios de parada que utiliza el peticionario para estacionar los suyos, o sea en la Avenida De Diego, frente a la Farmacia De Diego y en la Plazuela de Colón, en San Juan, frente al edificio del U.S.O., donde ofrece sus servicios al público.
Alegó el demandante en su solicitud de injunction, que las actuaciones del demandado constituyen una competencia des-leal, realizada mediante engaño al público, con perjuicio para el negocio de transportación de pasajeros del demandante; •que de negarse la corte a expedir el auto de injunction solici-tado para evitar que el demandado siga realizando los actos -descritos, el peticionario sufriría daños irreparables; y, por '.último, que el demandante carece de otro remedio en el curso "ordinario de la Ley.
Sostiene el apelante que la corte inferior erró al apreciar la prueba y al declarar sin lugar el injunction preliminar.
La corte inferior practicó un examen ocular de los vehículos -de una y otra parte para determinar el parecido o diferencia ■entre ellos, llegando a la conclusión de que el automóvil del demandado a pesar de estar pintado de amarillo y negro, al igual que los del demandante, no podía ser confundido por uno ■de éstos por un parroquiano de ordinaria inteligencia que ■ejercitara y que tomara las precauciones corrientes ni tam-poco por el público en general, porque entre uno y otros existe, aparte de sus inscripciones o rótulos y marcas que son distin-tos, una notable diferencia que consiste en el emblema del escudo con la “V” (de la Victoria) y el caballo alado o pegaso, el cual es usado únicamente en los vehículos del demandante; y que lo único que tienen en común es que uno y otros apare-cen pintados con los mismos colores y casi en igual forma.
Es cierto que no se probó que el demandado anunciara su automóvil como perteneciente o formando parte de la flota *963de veMculos del demandante, pero sí hubo alguna prueba de que el demandado usaba de medios maliciosos para atraerse los clientes del demandante, tales como el de abordarlos y ha-cerlos subir a su automóvil estacionado en los sitios de parada de los del demandante; usar un uniforme parecido al que usan los chóferes de éste; y tratar de oír las llamadas telefónicas que se hacen al teléfono de la empresa del demandante pana acudir al sitio de la llamada.
Las conclusiones de la corte inferior, así como su aprecia-ción de la evidencia, son enteramente erróneas. La identidad de los colores usados por el demandado para pintar su auto-móvil y la distribución de dichos colores sobre la capota, el bonete, el baúl y los tapalodos del vehículo no pueden ser con-siderados como una mera coincidencia y sí como> evidencia de la intención por parte del demandado de confundir al público induciéndole a creer que su automóvil pertenece a y forma parte de la empresa del demandante. Si además de esa com-. binación de colores tomamos en consideración que el deman-dado trató de imitar el nombre ‘‘De Diego Taxi Cabs”, adop-tado por el demandante como trade name de su empresa, agre-gando al apellido “Márquez” la palabra “De”, para llamar a su automóvil “De Márquez Taxi Cab”; que el demandado ha imitado el uniforme de los chóferes que conducen los carros del demandante; que el demandado estaciona su taxi en los si-tios en que el demandante acostumbra estacionar los suyos; y, por último la práctica de interceptar las llamadas telefónicas dirigidas a la empresa del demandante, para acudir a prestar el servicio que debió prestar el demandante, tenemos que lle-gar a la conclusion inescapable de que el demandado ha reali-zado todos dichos actos inteneionalmente y con el propósito' de confundir al público, obteniendo así por medios ilegales ganancia que de otro modo corresponderían al demandante.
Cuando, como en el presente caso, la simulación intencio-nal ha quedado establecida, cualquier duda que pudiera sur-*964gir en cnanto a la posibilidad de confusión debe ser resuelta en contra del simulador. Stewarts Sandwiches, Inc. v. Seward’s Cafeteria, Inc., 60 F.2d 981; Lloyd’s v. Lloyds’ Ltd., 29 R.P.C. 433, 439.
En numerosos casos en los que estaba envuelta la imita-ción de la combinación de colores de los taxis, se ha resuelto que diferencias tales como las señaladas por la corte inferior ' entre los taxis del demandante y el del demandado no son su-ficientes para impedir la confusión. Yellow Cab Co. v. Creasman, 185 N. C. 551, 117 S. E. 787; Yellow Cab Corp. v. Korpeck, 120 Misc. 499, 198 N.Y.S. 864; Taxi & Y. Taxi Operating Co. v. Martin, 91 N. J. Eq. 233, 108 Atl. 763; Yellow Cab v. Becker, 145 Minn. 152, 176 N. W. 345; Black & White Co. v. Weir, 26 Pa. Dist. R. 650 (Véase 17 A.L.R. 788).
Debe tenerse en cuenta que los posibles parroquianos no tienen la oportunidad de comparar un taxi con el otro, de lo cual resulta que la posibilidad de confusión no puede ser de-terminada a base de una cuidadosa comparación, sino más bien por la impresión que uno u otro taxi, parado o corriendo solo, produce al observador casual. Y debemos recordar, • como lo hizo constar la Corte en-London General Omnibus Co. v. Felton, 12 Times L. R. 213 (England), que un taxicab no está siempre estacionado, ni está siempre el parroquiano en una posición que le permita hacer un estudio minucioso de sus marcas, desde todos los lados.
La corte inferior erró al negarse a dictar el mjumetion so-licitado. La resolución recurrida será revocada y se devol-verá el caso a la corte inferior con instrucciones de que pro-ceda a dictar el auto de injunction preliminar solicitado, de acuerdo con la Ley y con la súplica de la pétición.